DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 10/19/2021 Amendments/Arguments, which directly amended claims 1, 3, 6, 8, 11; cancelled claims 2, 7; and traversed the rejections of the claims of the 07/21/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1, 3-6, and 8-12 are allowed.
Regarding claim 1, a server, device, and method for estimating an inter-frequency bias calibration value of a reference station as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,156,724 discloses an invention relates to calibration of inter-frequency (or inter-channel) hardware bias in Real Time Kinematic (RTK) positioning performed by GNSS receivers.  More specifically, the present invention relates to a system and method for calibrating inter-frequency hardware bias in RTK positioning using error correction information, where the GNSS receivers in communication with each other are of different makes, types, and/or models.  In RTK positioning, a calibration memory stores calibration information for combinations of GNSS receivers.  A memory processor retrieves the calibration information for a selected combination of a first GNSS receiver for a base station and a second GNSS receiver for a rover from the calibration memory.  A calibration apparatus, by communicating with the rover and the memory processor, receives a first correction signal associated with the first GNSS receiver, obtains the calibration information and modifies the first correction signal therewith to generate a modified correction signal calibrated for the second GNSS receiver with respect to the first GNSS receiver, and transmits the modified correction signal to the rover.  The rover performs the RTK positioning with respect to a known GNSS receiver of the base station using the modified correction signal, thereby automatically achieving the frequency-dependent hardware bias calibration for the second GNSS receiver with respect to the first GNSS receiver.
US 10,393,882 discloses methods disclosed herein include accessing carrier phase measurements and code measurements obtained for a plurality of satellite signals of a global navigation satellite system.  Disclosed example methods also include determining an initial set of floating-point ambiguities based on the measurements, the initial set of floating-point 
US 11,125,889 discloses methods of accuracy improving for code measurements in GLONASS GNNS receivers. One component of error budget in code measurements of GLONASS receivers is caused by a difference in signal delays arising in the receiver analog Front End and antenna filter on different channel frequencies specific to GLONASS satellites.  Methods to compensate for differences in delays for different GLONASS channel frequencies have been proposed using data collected from a GLONASS signals simulator.
US 10,801,069 discloses a method for use in a server comprising a computing platform comprising obtaining a first measurement of a time difference of arrival between a first positioning signal and a second positioning signal, the first positioning signal having and second positioning signal having been transmitted at different frequencies, obtaining a measurement description from the mobile device, in response to a determination that the measurement description indicates that the first measurement has not been compensated, by the mobile device, for inter-frequency related delays corresponding to the first frequency, the second frequency, or both the first frequency and the second frequency determining an inter-frequency bias compensation for the inter-frequency related delays corresponding to the first measurement, 
US 7,711,480 discloses method and apparatus for providing GPS pseudorange correction and carrier phase correction information for navigation or surveying activities over a selected geographic region S of arbitrary size.  In a navigation mode, a virtual reference station (VRS), positioned near a selected location L, receives differential GPS (DGPS) correction signals, translates these signals into a selected format, and broadcasts this DGPS information in this format for use by a local user.  In a survey mode, the VRS receives corrected GPS information, translates this information into a selected format and broadcasts this translated and corrected GPS information and the VRS location, for use by a mobile station in forming a baseline vector from the GPS mobile station to the VRS location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646